Citation Nr: 0829438	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  03-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for refractive error.

2.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from May 1951 to February 
1955, and from April 1955 to July 1977.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.

A hearing at the RO before the undersigned was conducted in 
November 2006.  In March 2007, the Board denied nine issues, 
and remanded the two issues set forth on the cover page of 
this decision to the RO for further development and 
consideration. 

The issue of entitlement to special monthly compensation 
based on loss of use of a creative organ is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 


FINDING OF FACT

The veteran's congenital refractive error was not aggravated 
by or increased in severity in service, and is not otherwise 
causally related to service.




CONCLUSION OF LAW

The criteria for service connection for congenital refractive 
error have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2001.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained a medical opinion as to the etiology 
and severity of disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Congenital or developmental defects such as refractive error 
of the eye are not diseases or injuries within the meaning of 
applicable legislation concerning service connection.  38 
C.F.R. §§ 3.303(c).  However, service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 82-90 (July 18, 1990).  

A VA opinion was rendered in April 2007, and the veteran was 
diagnosed with refractive error (myopic astigmatism).  The 
examiner noted that service medical records document the 
existence of this condition throughout service, with slight 
increase in the refractive error.  However, the VA examiner 
noted that the veteran's corrected visual acuity was 20/20 at 
separation from service.  The examiner found that the 
disability underwent the normal progression for a young adult 
while the veteran was in service.  Other than the veteran's 
own contentions, there is no positive evidence that the 
condition was aggravated by service.  Because the veteran, as 
a lay person, is untrained in the field of medicine, his 
opinion does not constitute competent evidence that his 
condition was aggravated by service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted based. 


ORDER

Service connection for refractive error is denied.


REMAND

The veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board remanded the claim for an 
appropriate VA examiner to review the claims file and opine 
as to whether it is at least as likely as not that the 
veteran's prostate cancer and his erectile dysfunction is 
causally related to his service-connected enlarged prostate.  
The veteran's representative, in the May 2008 statement, 
pointed out that no opinion regarding the relationship 
between the veteran's erectile dysfunction and service-
connected enlarged prostate was rendered.  Therefore, another 
remand is needed to answer this question.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA examiner 
to review the claims file and opine as to 
whether it is at least as likely as not 
that the veteran's erectile dysfunction is 
causally related to his service-connected 
enlarged prostate.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file should be reviewed in 
conjunction with this inquiry and the 
opinion should indicate that such review 
occurred.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


